Title: To George Washington from Oliver Pollock, 11 May 1788
From: Pollock, Oliver
To: Washington, George



Sir
Philad[elphi]a 11th May 1788.

The late Conflagration of the Town of New Orleans (which was the place of my residence during the Grand Contest with Great Britain) I hope will in some measure appoligize for troubling your Excellency’s repose on this Occasion.
I have bussiness of importance to settle in that Country and have now to request from you a letter of introduction to His Excellency Governor Stephen Miro Commander in Chief of Louissiana to wch place I purpose to set out by the first favourable Opportunity. I have the honor to be with the most profound respect Your Excellency’s Most Obedient & Most Humble Servant

Or Pollock

